Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/21 has been entered.
Claim 1 is amended.  Claims 1-19 are pending.
Claim Rejections - 35 USC § 112
Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amendment filed on 1/29/21, applicant amends claim 1 to recite “ the flour-based protein source consisting of soy flour and at least non-legume flour”.  The amendment is not totally supported by the original disclosure.  There is no disclosure of legume flour; thus, there is no support for the negative limitation of “non-legume”.  Applicant points to paragraphs 0017-0020 of the published application.  The paragraphs recite different flour sources such as soy flour, rice flour, graham flour etc.. but there is no disclosure of legume or non-legume. 
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 1 is vague and indefinite because it is not clear what is intended.  The claim recites “ the flour-based protein source consisting of soy flour and at least one non-legume flour” but the claim also recites “ wherein about 60-100% by weight of the total protein content is protein derived from the soy flour”.  If 100% of the protein is from the soy flour, then what is the contribution of the other “ non-legume flour-based protein source because the flour-based protein source consists of soy flour and at least one non-legume flour.
Claim Rejections - 35 USC § 103
Claims 1-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisey et al ( 2002/0098267) in view of Jensen ( 2010/0239720), Kino ( 2009/0220654) , Wullschleger ( 6221421) Chu ( 2007/0031542) and Yamada ( 2013/0216680).
For claims 1,7,8,9,13, Heisey et al disclose extruded filled snack comprising an outer shell and filling completely surrounded by the outer shell.  The outer shell is made from a dough comprising about 35-74% flour, .05-2% leavening agent, about 0-7% added protein such that the outer shell comprises from about 2-15% total protein, about 0-5% corn syrup and from 0-10% flavoring.   Heisey discloses flour having an adequate protein level can be used.  For claim 8, the filling is a fat-based filling.  The leavening agent includes calcium carbonate.  Flavorings including honey can be added to the dough.  ( see paragraphs 0011-0026,0056,0057,0059,0108,0132)
Heisey et al do not disclose the protein is soy flour protein and the soy flour contributing to the total protein content in the percent, the break force and the weight ratio of casing to filling, the fiber blend in ratio, the relative humidity as in claim 1, the size as in claims 2-4, the percent as in claim 5, the formulation as in claims 6,7,10,12 the specific flavor of the filing as in claim 8, inclusion of another 
Jensen disclose dual textured, multicomponent snack food comprising an outer dough shell and a creamy filling encased in the shell.  The outer dough shell comprises about 60-80% of the food and the creamy filling comprises about 30-50% of the food.  The outer shell has a crispy, flakey or crunchy texture.  The outer shell can be made from flour from cereal grains including whole wheat flour, corn flour, oat flour, barley flour, rice flour,bean flour, legumes etc... The outer dough shell comprises 40-92% starch-based material.  Texturing agents such as wheat fibers, seed meal, grain bran, fiber can be added to the dough shell.  The texturing agents can be used in amount of up to 15%.  The food is made is bite-sized for smaller, for example about .25cm to about 10 cm or alternatively about .5cm to about 3cm. ( see paragraphs 0008,0009,0069,0072,0074,0076)
Chu discloses an encased based food product comprising soy protein dough outer casing. The soy protein-containing dough is utilized in the co-extrusion processes to produce an encased food product.  The soy protein material includes soy flour.  ( see paragraphs 0016-0018)
Yamada discloses a hollow confectionery made of soybean powder dough.  ( see paragraphs 0031-0035)
Wullschleger discloses extruded intermediates containing soluble and insoluble fibers. Wullschleger discloses insoluble fibers are recognized for their bulk laxative effect while soluble fibers are known to have cholesterol-lowering effect. The intermediates are used in foods including baked foods. The intermediates contains about 25-99% soluble fiber source and about 1-75% insoluble fiber source. ( see col. 1 lines 16-30, columns 2-3)
Kino discloses a filled, baked crispy snack having a baked casing which at substantially or completely envelops or surrounds a baked filling.  The baked casing contains starch and has a crisp texture.  The snack has an unexpected high resistance to deformation or peak force of at least about 400 
 It would have been obvious to one skilled in the art to add the intermediate disclosed in Wullschleger into the baked product of Heisey to enhance the nutritional profile of the Heisey product. As shown in Wullschleger both soluble and insoluble are added to food  products including baked foods.  The intermediates in Wullschleger contain both soluble and insoluble fibers because both types of fiber provide different health benefits.   The intermediate comprises about 25-99% soluble fiber and about 1-75% insoluble fiber.  The ranges include ratio falling within the range claimed.  It is known soluble and insoluble fibers function differently and provide different health benefits, taste and texture.  Soluble fiber is soluble in water and provides health benefits including moderating blood glucose levels and lowering cholesterol.  Insoluble fiber does not absorb water and offers many intestinal health benefits.  Since the insoluble fiber does not absorb water, its use in the dough provides different texture and flavor from the soluble fiber.  Knowing the different properties and benefits of soluble and insoluble fiber, it would have been obvious to one skilled in the art to determine the particular ratio of soluble fiber to insoluble fiber depending on the health benefits, taste, texture and flavoring desired.  The particular ratios can be determine through routine experimentation and fully suggested by Wullschleger.  Applicant has not established any criticality or unexpected result over the claimed ratios as the ratios can very over a wide range.  It would have been obvious to use a mixture of soluble fiber and vary the ratio as an obvious matter of preference as different soluble fibers have different flavor and texture.   All the claimed soluble fibers are well known.  As shown by Jensen, many different types of flour including whole grain flour, bean flour and legumes can be used in making dual texture snack.  Soybean flour is a type of legume and the disclosure of bean flour encompasses soybean flour.  It is also known in the art as shown in Chu and Yamada to use soy flour to make high protein soy dough. it would .
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive..
In the response In the response, applicant argues that the mere fact that Jensen disclose a broad genus of “ bean flour/starches derived from legumes to arrive at a particular species is improper. Applicant argues the size of the genii of beans and legumes is exceedingly large and includes thousands of known members including peas.  Without more guidance, the mention of bean flour or flours derived from legumes has little explicit meaning to a person of skill in the art when considering Jensen. This argument is not persuasive. This argument is not persuasive.  The examiner respectfully disagrees with applicant that a mention of bean flour or legume has little explicitly meaning to one skilled in the art.  A quick look up of the term legumes on the internet provides the category of legume.  For instance, Wikipedia defines “ A legume (/ˈlɛɡjuːm, ləˈɡjuːm/) is a plant in the family Fabaceae (or Leguminosae), or the fruit or seed of such a plant. When used as dry grain, the seed is called a pulse. Legumes are grown agriculturally, primarily for human consumption, for livestock forage and silage, and as soil-enhancing green manure. Well-known legumes include alfalfa, clover, beans, peas, chickpeas, lentils, lupins, mesquite, carob, soybeans, peanuts, and tamarind”.  In patent publication 20190269150, Coomes discloses in paragraph 0004 “ the legume comprises black bean, pinto bean, soybean, pea….  In patent publication 2016/0249627, Okoniewska discloses in paragraph 0044 “ legume flours or flakes such as garbanzo bean, pea, soybean , pea etc…” .  In patent no 7097871, claim 7 recites “ legume comprises black bean, pinto bean, read bean, soybean etc…  It is evidently clear what legume and bean encompass and the selection of the type of legume would have been readily obviously to one skilled in 
Applicant argues that Heisey simply places no importance on the source of protein other than flour in general.  The fact that Heisey does not restrict the source of protein provides more reason for one skilled in the art to select any known protein source as an obvious matter of preference.  If Heisey restricts the protein to specific types, the selection of a different protein from ones disclosed would not have been readily obvious.  Applicant argues that the instant specification emphasizes using soy protein which is preferably over protein derived from other legumes.  While applicant discloses soy protein is preferable, there is no showing of criticality or unexpected result of the use of soy protein over other proteins.  One skilled in the art would have readily select soy bean flour if the taste of soybean is desired over the taste of other bean or legume, even if one is not aware of any additional benefits. 

 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the knowledge is not gleaned from applicant’s disclosure.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
February 22, 2021
/LIEN T TRAN/               Primary Examiner, Art Unit 1793